—In an action to recover payment for medical services rendered to the defendant, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Weber, J.), entered November 5, 2008, as denied that branch of his cross motion which was to dismiss the complaint as time-barred.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the Supreme Court did not err in denying that branch of his cross motion which was to dismiss the complaint as time-barred (see Tebo v Robinson, 100 NY 27, 29 [1885]; Rutigliano v Board of Educ. of City of N.Y., 176 AD2d 866 [1991]; Amsterdam Wrecking & Salvage Co. v Greater Amsterdam School Dist., 83 AD2d 654 [1981], affd 56 NY2d 828 [1982]; Lorenzo v Bussin, 7 AD2d 731 [1958], affd 7 NY2d 1039 [1960]).
The defendant’s remaining contention is without merit. Mastro, J.E, Florio, Eng and Leventhal, JJ., concur.